DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4 and 6-8) in the reply filed on 05/03/2021 is acknowledged.
 Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.
Note
Examiner wishes to point out to Applicant that claim(s) 1-4 and 6-8 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one resilient means”  in all examined claims with corresponding structure/scope disclosed at [0016]  and [0018] of instant publication.
“a first actuator” in all examined claims with corresponding structure/scope disclosed at [0022]  of instant publication.
“at least one damping means” in all examined claims with corresponding structure/scope disclosed at [0038]  of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0271871 – of record) in view of Kuster (US 2020/0198234).
Regarding claim 1, Lee teaches a printer unit for a 3D-printing apparatus (10) (see Fig. 2A; [0008]) for deposition of a printing material, comprising a printer head (100) comprising a nozzle (105) arranged to deposit, in a vertical direction (z) and on an underlying material (500), at least one filament of a printing material supplied to the nozzle (see Figs. 4A-B, 5 and 6A; [0038-0040]),
wherein the printer head is resiliently suspended in the printer unit in the vertical direction by at least one resilient means (spring (113d)), allowing a vertical movement of the printer head during deposition of the printing material (see Fig.6A; [0042] and [0044]),
wherein the suspended printer head in its equilibrium is positional above the underlying material at a vertical distance (ΔZ1) before deposition (i.e. a position of the print head (100) before the nozzle (105) depositing the printing material on a platform (500) as depicted Fig. 6A and [0043-0044]),
wherein during deposition, the at least one resilient means (113d) is configured to become biased by a vertical force (F3) on the nozzle from the printing material on the underlying material (500) (see Fig.6B;[0043] and [0054]), such that the printer head moves from its equilibrium into a position at a desired vertical distance (ΔZ2) from the underlying material (i.e. a position of the print head (100) during depositing of the printing material by the nozzle (105) on a platform (500) as depicted Fig. 6B and [0043-0044]).
Lee does not explicitly teach wherein the printer unit further comprises a first actuator configured to at least partially impede the vertical movement of the printer head.  
In the same filed endeavor, 3D printing, Kuster teaches a 3D printer assembly (100) comprises an extruder body (112) coupled to a nozzle (110a) in a vertical direction and on an underlying material (102) wherein the extruder body is resiliently suspended in the vertical direction by at least one resilient mean (114), a first actuator (222) configured to at least partially impede the vertical movement of the extruder body (see Figs. 1-4; [0074-0083]).  Kuster further teaches that the person of ordinary skill in the relevant art will understand that these are just examples of actuation solutions that may be incorporated to adjust the vertical positioning of the extruder assemblies (108a, 108b, 108c) (see [0085]). Furthermore, Kuster further teaches that any suitable mechanical, electrical, pneumatic, magnetic, or any other solution may be used to control the vertical positioning of the extruders (see [0085]).  Since Lee teaches that control module (300) may control the printer robot (200) to stop moving the printer head (100) downwards and define an upper limit for the Z axis movement of the printer robot (200) (see Figs. 1-2; [0044] and [0054]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the printer unit for a 3D-printing apparatus as taught by Lee with a first actuator configured to at least partially impede the vertical movement of the printer head as taught by Kuster for the purpose of controlling the vertical movement of the print head efficiently. 
Regarding claim 2, Lee further teaches the printer unit, wherein the at least one resilient means comprises at least one spring (113d) (see Fig.5; [0042]).
Regarding claim 3, Lee further teaches the printer unit, further comprising a first control unit (300) capable to be configured to control the force constant (k) of the resilient means (113d) (see Figs. 4A-B and 5; [0042], [0044]).
Regarding claim 4, Lee further teaches the printer unit, wherein the force constant of the at least one resilient means is determined as a function of at least one of a viscosity of the printing material, a topography of the underlying material, and a flow rate of the deposition of the printing material (i.e. the calibration model contains the spring (113d) with a force constant capable to be adapted to the topography of the underlying material) (see fig.6A; [0044]).
Regarding claim 6, the combination of Lee and Kuster further teaches the printer unit, wherein the first actuator is configured to block the vertical movement of the printer head (see Figs. 1-2; [0044] and [0054] of Lee and Figs.1-4; [0074-0083] of Kuster).
claim 7, the combination of Lee and Kuster further teaches the printer unit, wherein the first actuator is operable by at least one of electromagnetism, hydraulics and air pressure (see [0065-0066] and [0085] of Kuster).
Regarding claim 8, the combination of Lee and Kuster further teaches the printer unit, wherein the first actuator comprises at least one damping means (116) (see Fig. 2; [0083-0085] of Lee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743